Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 13, 2015

                                    No. 04-15-00414-CV

                                   Jose "Joe" HINOJOSA,
                                          Appellant

                                              v.

  FIREFIGHTERS & POLICE OFFICERS' CIVIL SERVICE COMMISSION OF THE
       CITY OF LAREDO, TEXAS; Irma Mireles, Vidal Cantu, Jr. & Jesus Torres,
                                Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVZ-000338-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file motion for rehearing and to substitute
counsel is hereby GRANTED.

       It is so ORDERED on November 13, 2015.
                                                         PER CURIAM



       ATTESTED TO: _______________________________
                    Keith E. Hottle
                    Clerk of Court